Citation Nr: 9921196	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  93-14 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

Entitlement to service connection for right knee condition.

Entitlement to service connection for left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran has verified active duty from January 31, 1991 to May 
15, 1991, which includes service from February 13, 1991 to May 
11, 1991 in support of Operation Desert Shield/Desert Storm in 
South West Asia (SWA).  The veteran also appears to have had some 
prior active duty, and Army National Guard service, that has not 
been verified.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1991 rating decision of the Denver 
Colorado, VA Regional Office, which denied service connection for 
bilateral knee disability.  The veteran timely expressed 
disagreement, and the claims file was transferred to the Boston, 
Massachusetts RO to accord with the veteran's change of 
residence.  Thereafter, he completed his appeal.  

It is noted that the veteran failed to report to a January 1994 
RO hearing, which had been scheduled pursuant to his July 1993 
request.  The hearing was rescheduled for April 1994, and the 
veteran again failed to report, after appropriate notice.  

During the pendency of the appeal, in October 1995, the RO denied 
claims for service connection for post-traumatic stress disorder 
(PTSD), as well as disorders of the stomach, bowel and rectum, 
skin, hands and feet, chronic fatigue, gums, shortness of breath, 
and headaches, all claimed as due to undiagnosed illness 
associated with his Persian Gulf War service.  As the RO has 
indicated, the veteran initiated, but did not perfect an appeal 
of those issues, and it does not appear that the veteran has 
disputed the RO's determination in this regard.  Hence, those 
issues are not properly before the Board.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200 (1998).  

REMAND

Initially, the Board notes that the service medical records 
appear incomplete, as they include no induction examination 
report and only "[w]orking copy" examination reports 
thereafter.  Moreover, the only copies of record are those that 
the veteran submitted himself.  While the RO requested copies of 
the veteran's service medical records in June 1991, the RO was 
later advised by the National Personnel Records Center (NPRC 
herein) that these records had been shipped to Desert Storm, and 
that they were presently unable to retrieve the requested 
information.  As no follow-up was later accomplished, the 
indicated development remains to be completed.

Additionally, verification of all of the veteran's periods of 
active duty is necessary, as only the period from January 1991 to 
May 1991 has been verified.  No prior service has been verified, 
even the claims files indicates service from approximately May 
1987 to January 1991 with the Army National Guard.  Verifying and 
obtaining all service medical records appears to be of particular 
importance here, given that the available service medical records 
and post-service treatment records include a history of treatment 
for a "preexisting" left knee disorder in 1987.  It would also 
be helpful verified, through the Army National Guard and/or any 
other appropriate source, the periods that the veteran actually 
served on active duty for training.

The claims file also indicates that the veteran received 
treatment for an initial left knee injury in 1987 at the Boston 
City Hospital, but copies of these records are not of record, and 
have not been requested.  Additionally, during his most recent VA 
examination in March 1993, the veteran indicated that he recently 
received treatment from an orthopedic surgeons at "Causeway 
Street."  The Board is uncertain as to whether this is a 
reference to a Boston, Massachusetts area VA treatment facility 
located on Causeway Street, or otherwise.  This matter should be 
clarified, and all pertinent medical records (i.e., those showing 
the current claimed disabilities, and, if possible, a nexus 
between either knee disability and service) from these and any 
other identified sources, should be requested and obtained. 

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:  

1.  After receiving appropriate 
clarification and authorization pertaining 
to the medical treatment referred to above, 
the RO should obtain and associate with the 
claims file records all pertinent 
outstanding records of medical treatment of 
the veteran from all VA and non-VA sources 
identified by the veteran.  As the ultimate 
responsibility to submit private medical 
records lies with the veteran, his and his 
representatives aid in securing such 
records should be enlisted, as necessary.  
The veteran and his representative also 
should be invited to submit, directly, any 
medical evidence demonstrating that the 
veteran currently has the claimed knee 
disabilities, and that there is a 
relationship between each such disability 
and the veteran's active military service.

2.  The RO should contact the NPRC, the 
veteran's Army National Guard unit, and/or 
any other appropriate source(s) to verify 
all of the veteran's periods of active 
service and request verification of all of 
the veteran's period(s) of service, to 
include any active duty or active duty for 
training from January 1987 to May 1991.  
The RO also should obtain and associate 
with the claims file all service medical 
records, to include any in connection with 
his National Guard Service, pertaining to 
the veteran.
3.  After completion of the foregoing, and 
any other development deemed warranted by 
the record, the RO should readjudicate the 
claim for service connection for right knee 
and left knee disabilities, in light of all 
of the pertinent evidence of record (to 
include that associated with the claims 
file on remand), and all pertinent legal 
authority.

4.  If any decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case and afforded a reasonable opportunity 
to respond before the case is returned to 
the Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process and to 
accomplish additional adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be granted 
or denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. West, 
No. 98-2267 (U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. 
App. 104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).  


